


Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and the three other
executive officers who will be identified as named executive officers in the
Company's Proxy Statement for its annual meeting of Share Owners to be held
October 16, 2012 (the "Named Executive Officers").
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Outside (non-employee) Directors receive annual compensation of $55,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,500 per committee meeting, and other Audit
Committee members receive $4,000 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $4,000 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,500 per
committee meeting. Members of the Strategic Planning Committee receive $4,000
per committee meeting.
The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan. Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.
An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries. James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
James C. Thyen, President and Chief Executive Officer
$
933,452


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
569,400


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
452,400


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
382,200


Stanley C. Sapp, Vice President, President-Kimball Hospitality
$
327,600





Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2010 Profit Sharing Incentive Bonus Plan (the "Plan") for fiscal year
2012. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the Company's worldwide, group, or business unit
performance which adjusts compensation expense as profits change. Under the
Plan, cash incentives are accrued annually and paid in five installments over
the succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2012
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2012, and the remaining portions will be paid in
equal installments in September 2012, January 2013, April 2013, and June 2013.
James C. Thyen, President and Chief Executive Officer
$
157,881


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
103,833


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
77,843


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
66,028


Stanley C. Sapp, Vice President, President-Kimball Hospitality
$
108,900







--------------------------------------------------------------------------------




Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the 2003 Stock Option and Incentive Plan consisting of:
restricted stock, restricted share units, unrestricted share grants, incentive
stock options, nonqualified stock options, stock appreciation rights,
performance shares, and performance units. During fiscal year 2012 Named
Executive Officers were awarded grants of performance shares. Performance shares
include both an annual performance share ("APS") award and a long-term
performance share ("LTPS") award with one-fifth (1/5) of the LTPS award vesting
annually over the succeeding five-year period.
The following table summarizes the performance shares issued in Class A Common
Stock during August 2012 to the Company's Named Executive Officers pursuant to
their fiscal year 2012 performance share awards:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
James C. Thyen, President and Chief Executive Officer
24,310


 
59,823


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
4,050


 
14,679


Robert F. Schneider, Executive Vice President, Chief Financial Officer
2,635


 
11,534


John H. Kahle, Executive Vice President, General Counsel, Secretary
2,635


 
11,449


Stanley C. Sapp, Vice President, President-Kimball Hospitality
7,755


 
6,366


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.



The following table summarizes the maximum number of performance shares awarded
in August 2012 to the Company's Named Executive Officers for fiscal year 2013:
 
APS Award (number of shares)
 
LTPS Award (number of shares)
James C. Thyen, President and Chief Executive Officer
143,000


 
148,000


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
7,500


 
24,300


Robert F. Schneider, Executive Vice President, Chief Financial Officer
7,500


 
24,300


John H. Kahle, Executive Vice President, General Counsel, Secretary
7,500


 
24,300


Stanley C. Sapp, Vice President, President-Kimball Hospitality
7,500


 
24,300





The number of shares to be issued will be dependent upon the percentage payout
under the Plan. Refer to the Company's Proxy Statement for further details.






--------------------------------------------------------------------------------




The following table summarizes unrestricted shares issued in February 2012 to
the Company's Named Executive Officers:
 
Class A (number of shares issued) (1)
 
Class B (number of shares issued) (1)
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
1,500


 
 
—


 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
—


 
 
1,000


 
John H. Kahle, Executive Vice President, General Counsel, Secretary
—


 
 
1,000


 
Stanley C. Sapp, Vice President, President-Kimball Hospitality
1,500


 
 
—


 
 
 
 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
 

Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the "Retirement Plan"). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary annual Company
contribution based on a percent of net income with certain minimum and maximum
limits as determined annually by the Board of Directors. Each eligible
employee's Company contribution is defined as a percent of eligible
compensation, the percent being identical for all eligible employees, including
Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.
Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, tax
preparation, and other miscellaneous items. The Named Executive Officers may use
the Company aircraft for transportation related to the executive preventive
healthcare program and for limited personal reasons. The exact amounts received
from these benefits are not predetermined and are disclosed annually in the
Company's Proxy Statement.


